Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following non-final rejection was necessitated based on newly discovered prior art of Kuroda et al (JP2016-1109) that was cited on the IDS filed 1/26/21. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18, 22-31 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki et al. (US 20160327402) in view of Kuroda et al (JP2016-1109-IDS REF)

Regarding claim 1, Funabiki teaches a head-up display (HUD) mounted on a vehicle, comprising:
processing circuitry configured to (130/140) generate direction-change information (change in road curvature or gradient or complexity of  intersections as indicated by dots, arrows and segmented lines) to be visible within a display area(200 or 1000 or 1100/1103) that overlaps only a portion(users direct field of view) of a windshield of the vehicle, the display area being with in a field of view of a driver of the vehicle  such that the direction changing information is virtually superimposed on a road surface ahead of the vehicle (paragraph 52, 81 and 119) within the display area when viewed from a driver of the vehicle, the direction-changing information representing a change in a direction of travel (for example: curvature or complexity of intersection) to be followed by the vehicle, the direction changing information being indicated by a plurality of marks (see for example figures 10a-10d and figures 11a-llc- arrow head, line segments and dark line(1104) and
controls a display (150) position of each of the plurality of marks (dots and arrows and segmented lines) based on a distance between the vehicle and a position at which each of the plurality of marks is superimposed on the road surface ahead of the vehicle (see figures 10a-10d or 11a-11c; paragraphs 45, 46, 50, 51, 72 and 78, 81), so as to display a virtual image of the direction changing information within the display area; 

the curve information represents a curve formed by the plurality of marks on the road surface where the turn is to be made (dots and arrow or shifting turn mark into display area and blinking), and
wherein the processing circuitry is further configured to shift the display position of the marks (figures 10 shifts the dots out of the display and figures 11shifts the turn mark into the display region) to a direction that includes a component of a direction(see paragraph 108 and 138) away from a center of curvature of the curve information, such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from an original position when the vehicle approaches the intersection.
 Funabiki teaches a HUD(see paragraph 52) that superimposes a display image on a real image ahead of the user; and a plurality of marks and shifting them in the display (for example figure 10). Funabiki fails to specifically disclose a component of a direction away from a center of curvature of the curve information, such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from an original position when the vehicle approaches the intersection.
In the same field of endeavor, Kuroda teaches a head-up display (HUD) mounted on a vehicle, comprising: 
processing circuitry configured to generate direction-change information (arrow marks) to be visible within a display area that overlaps only a portion of a windshield of the vehicle (paragraphs 10 and 14), the display area being within a field of view of a driver of the vehicle such that the direction-change information is virtually superimposed on a road surface ahead of the vehicle within the display 
control (via element 11) a display position of each of the plurality of marks (paragraph 13) based on a distance between the vehicle and a position at which each of the plurality of marks is superimposed on the road surface ahead of the vehicle, so as to display a virtual image of the direction-change information within the display area (see figure 3),
wherein the direction-change information includes curve information (turn information- paragraph 18) when the direction of travel to be followed by the vehicle is a turn to be made at a road intersection and the curve information represents a curve formed by the plurality of marks on the road surface where the turn is to be made (figure 3), and
wherein the processing circuitry is further configured to initially display the plurality of marks (M-triangles or circles) in an original position formed on the road surface where the turn is to be made based on a center of curvature (TC) of the curve information when the vehicle is at a first distance away from the intersection, and shift the display position of the marks (for example G-figure 3c)to a direction that includes a component of a direction away from the center of curvature (TC) of the curve information when the vehicle is at a second distance away from the intersection that is closer to the intersection than the first distance(3c-3d), such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from the original position when the vehicle approaches the intersection (see paragraphs 18 ,24-26 and 41). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Funabiki, to include this feature to display 
Regarding claim 18, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry (130/140) is further configured to shifty the display position of the marks upward when viewed from the driver (in figure 10C, the line segments are shifted up). Also, see figure 3C of Kuroda.
Regarding claim 22, Funabiki teaches the HUD according to claim 1, wherein the direction-change information includes uphill information (paragraphs 45 and 100).
 Regarding claim 23, Funabiki teaches the HUD according to claim 1, wherein the direction-change information includes down-hill information (paragraphs 45 and 100). Also, see paragraph 40 of Kuroda.
Regarding claim 24, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry (140) controls an amount of shift of the direction-change information based on at least one of a distance from the vehicle to the road surface on which the direction-change information is superimposed, a degree of slope of the road surface (see paragraphs 45 and 100), and a curvature of the road surface (see paragraphs 70, 45 and 100 and figure 3a-3c or figures 6a-6c). Also, see paragraph 40 of Kuroda.
Regarding claim 25, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry (130,140) is further configured to determine whether the plurality of marks (arrows, dots, and segmented line) is outside the display area based on the predetermined position on the road surface where the plurality of marks is superimposed, and when determining that the plurality of marks is outside the display area, the processing circuitry is configured to shift the direction-change information such that at least one of the plurality of marks is within the display area (figures 11a-11c illustrate some of the direction change information fell 
Regarding claim 26, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry is further configured to shift at least two of the plurality of marks in order in order of increasing distance between the vehicle and position of each mark on the road (figure 10A-10B for example).
Regarding claim 27, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry (140) is further configured to shift at least two of the plurality of marks in order in order of decreasing distance between the vehicle and position of each mark on the road (figure 10A-10B for example). Also see figure 3c of Kuroda.
Regarding claim 28, Funabiki marks includes a triangular arrow, dots and line segments. However, Funabiki fails to specifically disclose the HUD according to claim 1, wherein at least two of the plurality of marks are triangular arrows. 
Kuroda teaches using a plurality of triangular arrows for mark (G and M13 of figure 3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include plurality of arrows as functionally equivalent indicator without hindering foreground information. Additionally,  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 29, Funabiki teaches the HUD according to claim 1, wherein the plurality of marks is displayed in decreasing size in a direction from a near side toward a far side of the vehicle (in figured 10A the dots decrease in size the farther away from the vehicle in the display). Also, see figure 3 of Kuroda.

Regarding claim 31, Funabiki teaches the HUD according to claim 1, further comprising a display system (150) to display the virtual display of the direction information within the display area (see figure 1). 
Regarding claim 33, Funabiki teaches a vehicle device comprising: the HUD according to claim 1; and the vehicle equipped with the HUD- see paragraphs 42 and 52; and figure 1 of Funabiki. Also, see paragraph 14 of Kuroda.
Regarding claim 34, Funabiki teaches the vehicle device according to claim 33, further comprising a GPS mounted on the vehicle to provide information to the HUD- see figure 1 of Funabiki. Also see paragraph 11 of Kuroda.
Regarding claims 35, the HUD according to claim 1, wherein the processing circuitry is configured to generate direction-change information to be virtually superimposed on a road surface ahead of the vehicle by virtually superimposing the direction-change information to be virtually superimposed on a position above the road surface-see figures 10a-10d of Funabiki. Also see paragraph 14 of Kuroda.
Regarding claim 36, Funabiki teaches the HUD according to claim 1, wherein each of the plurality of marks indicates the change in a direction of travel to be followed by the vehicle-see figures 10a-10d f Funabiki. Also, see figure 3 of Kuroda. 
Regarding claim 37, see Examiner’s notes in claim 1. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki et al. (US 20160327402) in view of Kuroda et al (JP2016-1109-IDS REF), further in view of Lacoste (US20120224062)

	In the same field of endeavor, Lacoste teaches a HUD according to claim 1, wherein the display system includes: an image-light generator (via1012 and SLM- see figures 3a) to generate image light according to information received by the image-light generator (see sections 92-101); and an optical system (M4 and L5) to guide the image light generated by the image-light generator to a transmission and reflection member (1056/1050 to windshield). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Funabiki-Kuroda combination, to include this feature, since is a known HUD display structure for overlaying virtual image information on the road ahead of the user with a degree of realism. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH